Citation Nr: 0843432	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  06-11 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to service connection for eye troubles.

2.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Miheikin, Law Clerk


INTRODUCTION

The veteran served on active duty from August 1968 to 
February 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for eye troubles and diabetes mellitus.


FINDINGS OF FACT

1.  The veteran does not currently have any diagnosed eye 
disability.

2.  The veteran did not serve in the Republic of Vietnam 
during service.

3.  The veteran's diabetes mellitus first manifested many 
years after his separation from service and is not related to 
his service or to any incident therein.


CONCLUSIONS OF LAW

1.  An eye disorder was not incurred in or aggravated by his 
active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103(a), 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309 (2008).

2.  The veteran's diabetes mellitus was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2008). 



Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  
Service connection for certain chronic diseases, including 
diabetes mellitus and peptic ulcers, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2008). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2008).

Eye Troubles

The veteran claims that he has eye troubles that he asserts 
are due to his military service.  The Board acknowledges that 
the veteran is competent to give lay evidence about what he 
has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
However, as a lay person, he is not competent to give a 
medical opinion on diagnosis, causation, or aggravation of a 
medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); 
Routen v. West,  142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, his statements are 
not sufficient to establish that he has a current disability 
related to service or his diabetes mellitus.

At no time has the veteran provided statements as to the 
symptoms he has that he relates to his eye troubles.  Nor has 
he provided medical evidence documenting he has a diagnosed 
disorder relating to his eyes, or that his complaints are 
related to his military service or his diabetes mellitus, 
although he has been notified of the need to do so.  The duty 
to assist is not a one-way street.  If a veteran wishes help 
in developing his claim, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining evidence.  Wood v. Derwinski, 
1 Vet. App. 190 (1991).  As a lay person, therefore, the 
veteran is not competent to make a medical diagnosis or to 
render an opinion relating any eye trouble to his service or 
his diabetes mellitus.  And, he has not provided evidence, or 
notified VA of the existence of any evidence, to substantiate 
his claim.

The medical evidence of record consists of private treatment 
records from May 1998 to October 2004, which show that the 
veteran complained of blurred vision in his eyes.  However, 
the physician did not note any abnormalities or any specific 
diagnosis.  These records are silent for any treatment for or 
diagnosis of any specific eye disorder.  Thus, the Board 
finds that the medical evidence fails to establish that the 
veteran has a current diagnosed disability.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Therefore, service connection for eye 
problems  is denied because the medical evidence fails to 
establish the veteran has a current disability for which 
service connection may be granted.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim and that claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




Diabetes Mellitus

A veteran who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  38 C.F.R. § 
3.307(a)(6)(iii).  In the case of such a veteran, service 
connection for listed diseases will be rebuttably presumed if 
they are manifest to a compensable degree within specified 
periods.  The list includes diabetes mellitus, if manifest to 
a compensable degree at any time after service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(2008).  The presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2008).

The veteran in this case served on active duty from August 
1968 to February 1972.  His service personnel records show 
that he did not have service in Vietnam or in the waters 
offshore of Vietnam.  The veteran, however, does not contend 
that he was exposed to herbicide agents as a result of 
service in Vietnam.  Rather, he contends that he was exposed 
to herbicide agents while he was stationed in Thailand.  
However, the veteran has failed to show actual exposure in 
Thailand.  Furthermore, no evidence of record demonstrates 
that herbicide agents were used in the locations where the 
veteran was stationed.  Thus, the Board finds that the 
veteran is not entitled to a presumption of exposure to 
herbicide agents.

The veteran's service medical records are negative for a 
diagnosis of diabetes mellitus.  Because diabetes mellitus 
was not diagnosed in service, the Board finds that there was 
no evidence of a chronic condition at separation.  38 C.F.R. 
§ 3.303(b).  

The record reflects that the veteran was initially diagnosed 
with diabetes mellitus in June 2004, and he was placed on a 
restricted diet in order to control it.  There is no evidence 
in the veteran's claims file indicating that any of his 
treating providers have found any relationship between his 
diabetes mellitus and his period of active service, including 
alleged exposure to herbicide agents.  The treating physician 
did not specifically relate the veteran's diabetes mellitus 
to any in-service exposure to herbicide agents.

In view of the lengthy period without evidence of treatment, 
there is no evidence of a continuity of symptomatology, which 
weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Additionally, the evidence of record 
reflects that the veteran's diabetes mellitus was first 
diagnosed in June 2004, nearly 32 years after his separation 
from active service.  Thus, the veteran is not entitled to 
service connection on a presumptive basis because diabetes 
mellitus did not manifest to a compensable degree within one 
year following his separation from service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no clinical evidence of treatment for 
diabetes mellitus-related problems during the veteran's 
period of active service.  As there is no evidence of 
treatment for or complaints of problems related to diabetes 
mellitus during service, or evidence of actual exposure to 
herbicide agents in service, the Board finds that a VA 
examination is not required in this case.  McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Finally, there is no 
evidence establishing a medical nexus between military 
service and the veteran's diabetes mellitus.  Thus, the Board 
finds that service connection for diabetes mellitus is not 
warranted.

The Board has considered the assertions of the veteran 
indicating that his diabetes mellitus is related to his 
period of active service.  However, to the extent that the 
veteran relates his current diabetes mellitus to his service, 
his opinion is not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (layperson is generally not competent to 
opine on matter requiring knowledge of medical principles).  
The Board acknowledges that the veteran is competent to give 
evidence about what they experienced.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  Competency, however, must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  

In sum, the weight of the credible and competent evidence 
demonstrates that the veteran's diabetes mellitus first 
manifested many years after his period of active service and 
is not related to his active service or to any incident 
therein, including claimed exposure to Agent Orange.  The 
Board finds that the preponderance of the evidence is against 
the claim for service connection for diabetes mellitus, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. § 5103, 
5103A, 5107.  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004). 

Here, the RO sent correspondence in February 2005; and an RO 
decision in April 2005.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  Thus, VA has satisfied its duty to 
notify and satisfied that duty prior to the issuance of the 
February 2006 statement of the case.  The veteran received 
additional notice in January 2007.  However, the Board finds 
that the issuance of an additional supplemental statement of 
the case is not required because no evidence was received 
subsequent to the February 2006 statement of the case.  
38 C.F.R. §§ 19.31, 19.37 (2008).  

The Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.


ORDER

Service connection for eye troubles is denied.

Service connection for diabetes mellitus is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


